Order entered May 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00646-CV

                        ADT SECURITY SERVICES, INC., Appellant

                                                 V.

                        VAN PETERSON FINE JEWELERS, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 09-12111

                                             ORDER
       We GRANT the May 21, 2015 motion of Melba Wright, Official Court Reporter for the

191st Judicial District Court, for an extension of time to file the reporter’s record. The reporter’s

record shall be filed in this accelerated appeal by JUNE 8, 2015. See TEX. R. APP. P. 35.3(c).


                                                       /s/    ELIZABETH LANG-MIERS
                                                              JUSTICE